Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2016

The Court of Appeals hereby passes the following order:

A17A0657. WALTER FRANK COLEMAN v. THE STATE.

      Walter Frank Coleman pled guilty to influencing a witness.1 He subsequently
filed a “Motion to Vacate and Set Aside Void Judgment,” arguing the trial court’s
failure to conduct a hearing prior to sentencing him as a recidivist rendered his
sentence void. The trial court denied the motion, and Coleman appeals.
      As the Supreme Court has explained, a post-conviction motion to vacate an
allegedly void conviction is not an appropriate remedy in a criminal case. See Roberts
v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009). Any appeal from an order denying or dismissing such a
motion must be dismissed. See Roberts, supra; Harper, supra.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119 (676
SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to claims
that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.


      1
        Coleman filed a motion to withdraw his guilty plea, which the trial court
denied. Coleman appealed the ruling, which this Court affirmed on appeal. See
Coleman v. State, 337 Ga. App. 732 (788 SE2d 826) (2016).
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Coleman does not argue that his sentence falls outside the permissible
statutory range; rather, he contends that the trial court did not follow the proper
procedure in imposing sentence.2 As the Supreme Court stated in Jones v. State, 278
Ga. 669, 671 (604 SE2d 483) (2004), post-appeal “[r]ulings on pleadings asserting
erroneous procedure or unfair treatment are not subject to direct appeal because they
are not rulings on whether the sentence is void.” See Jones v. State, 290 Ga. App.
490, 493 (1) (659 SE2d 875) (2008). Because Coleman has not raised a colorable
void-sentence claim, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/28/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        Coleman argues that OCGA § 17-10-7 (a) mandates a hearing on the issue of
recidivist sentencing. This statute contains no such requirement.